                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION

FOODONICS INTERNATIONAL, INC.,
a Florida corporation,

                            Plaintiff,

vs.                                                Case No. 3:17-cv-1054-J-32JRK

DINA KLEMPF SROCHI,
as Trustee of the Laura Jean Klempf
Revocable Trust, a Florida Trust,

                      Defendant.
__________________________________________

DINA KLEMPF SROCHI,
as Trustee of the Laura Jean Klempf
Revocable Trust, a Florida Trust, et al.,

                            Counterclaim Plaintiffs,

vs.

FOODONICS INTERNATIONAL, INC.,
a Florida corporation, et al.,

                      Counterclaim Defendants.
__________________________________________/

                                         ORDER

       This cause is before the Court on the Motion to Appear Pro Hac Vice, Consent to

Designation, and Request to Electronically Receive Notices of Electronic Filing (Doc. No.

112; “Motion”), filed June 26, 2019. In the Motion, Mark A. Cunningham seeks permission

to appear pro hac vice in this matter on behalf of Respondents Cal-Maine Foods, Inc. and

Dolph Baker with Edward R. Shohat of the law firm of Jones Walker LLP as local counsel.

Motion at 1-2. However, upon review of the Motion, the Court notes that Respondents have
failed to provide certification under Local Rule 3.01(g), United States District Court, Middle

District of Florida, confirming that Respondents have conferred with counsel for Plaintiff and

Defendant and advising the Court whether counsel for Plaintiff and Defendant agree to the

relief requested. Accordingly, it is

       ORDERED:

       1.     The Motion to Appear Pro Hac Vice, Consent to Designation, and Request to

Electronically Receive Notices of Electronic Filing (Doc. No. 112) is TAKEN UNDER

ADVISEMENT.

       2.     On or before July 10, 2019, Respondents shall file a certificate of compliance

with Local Rule 3.01(g).

       DONE AND ORDERED at Jacksonville, Florida on July 2, 2019.




mdc
Copies to:
Counsel of Record
Counsel for Cal-Maine




                                             -2-
